DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2nd Non-Final Action
The examiner notes that the Office Action of 6/27/2022 erroneously addressed claims 1-7 filed 2/24/2022, which were cancelled by a pre-amendment also dated 2/24/2022 which then introduced claims 8-37.
Therefore, this Office Action addresses claims 8-37, which were inadvertently not examined in the First Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

See for instance instant figure 2, step 206. Users build a product list by scanning items in a retail setting. By definition, the item will be present.
It is unclear how items are unavailable for purchase if they could be added to the purchase list. 
Even in other settings (for example an online store) items which are selected for purchase have been presented to the user as available. Amazon for example, does not allow a user to add to their shopping cart items that are not in stock.
Thus, it would seem that items that are unavailable or already purchased would represent items that should not have been added to the list in the first place. It is unclear how such unavailable items are being added to a shopping cart or virtual shopping cart in the first place.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11, 15-25, 29-32, 34 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paradise  al. (US 8,396,758).
Re claim 8: For the sake of clarity, individual limitations of claim 8 are listed below, followed in each instance by a discussion of how Paradise et al. teaches or renders obvious that limitation.

A computer-implemented method to verify the purchase of goods or services between a consumer and a retailer, said consumer having a mobile device capable of communicating with a server, and said retailer having an electronic device capable of communicating with the server and with the mobile device, the method comprising: 
See figure 4a and 4b, where the consumer’s mobile device is in communication with the purchase facilitating server in a variety of ways.
As for verifying the purchase and a retailer electronic device communicating with both server and user mobile device, this is seen at para 0100 of Paradise et al. where the user’s mobile device interacts with the device of a ‘loss prevention device.’ As paragraph 0100 of Paradise et al. discloses, 
“[0100] In addition, after act 285, at act 290 mobile device 140 may display the receipt received from purchase facilitating server 160, such that the user may show the receipt on a display of mobile device 140 to loss prevention personnel at the retail establishment store. As the user exits the physical store with the products purchased in the transaction, loss prevention personnel may compare the receipt displayed on mobile device 140 to receipt information received at a loss prevention device. This may allow loss prevention personnel to validate the user's purchase of products identified by the receipt, and to prevent theft of items not identified in the receipt.”

receiving a first set of data from the mobile device, said first set of data comprising identifying information for one or more goods or services to be purchased;
See figure 4a of Paradise et al., especially steps 215, 220 and 225 and 255 where the purchase facilitating server receives product information about products to be purchased.

 receiving a second set of data from the mobile device, said second set of data identifying payment means for the consumer's purchase of said one or more goods or services; transmitting a request for payment authorization to a payment processing system, said request for payment identifying said payment means; 

See figure 4b, steps 275 and 280. At step 275, the user’s mobile device sends payment information.  

transmitting a request for payment authorization to a payment processing system, said request for payment identifying said payment means;
receiving from the payment processing system a response to the request for payment authorization indicating whether or not the request for payment authorization was approved; 
At figure 4b of Paradise et al., in step 280, the transaction is carried out. With a credit card purchase, this implicitly involves making a request for payment authorization to the credit card server. The credit card server responds (ordinary credit card payment processing is extremely conventional in the art and needs no explicit teaching by Paradise et al.) by approving or denying the transaction. The flow chart presumes the payment is approved. If it is denied, the flow would stop at that point.

creating in response to an approved request for payment authorization a data record in a database representing the consumer's completed purchase of said one or more goods or services; generating in response to the completed purchase of said one or more goods or services via the identified payment means a unique token, said unique token associated with said data record; 

At steps 285, 290 and 295 of figure 4b of Paradise et al., an electronic receipt of the completed transaction is made and communicated both to the user’s device and to a server.
A unique token is the purchase confirmation code. See especially paragraphs 0042 and 0043:
“[0042] In some embodiments, purchase facilitating server 160 may process the payment information received from mobile device 140 to transact the user's purchase of product 120 (and any other items in the electronic cart) and generate a purchase confirmation (e.g., a receipt) confirming the purchase. Such a purchase confirmation receipt may take any suitable form, as aspects of the present invention are not limited in this respect. In some embodiments, a receipt may be a text message or other electronic file or document listing the names and/or bar code numbers of the products purchased in the completed transaction. In some embodiments, a receipt may also include descriptions and/or other information about the purchased products, thumbnail images of the purchased products, and/or any other suitable information. In some embodiments, the receipt may include a unique identifier or code (e.g., a purchase confirmation code), which may comprise any sequence of alphanumeric characters and/or symbols, that may be generated by purchase facilitating server 160 to identify the receipt with the completed transaction. The purchase confirmation code may visibly appear on the receipt, or may be electronically encoded within the receipt in any suitable manner, as aspects of the present invention are not limited in this respect. In some embodiments, a copy of the generated receipt, or information included in the generated receipt, may be stored at purchase facilitating server 160, for example in one or more computer-readable storage media, for future use in user profiling, estimating theft likelihoods, determining product suggestions, etc., examples of which processes are described below.

[0043] In some embodiments, purchase facilitating server 160 may transmit the generated receipt to both the mobile device 140 and the inventory server 180 (and/or another processing device associated with the retail establishment) to confirm the purchase to both the user of mobile device 140 and the retail establishment.”


transmitting said unique token to the mobile device for use by the consumer to verify to the retailer the purchase of said one or more goods or services by communicating said unique token to a retailer electronic device; 
As seen at paragraph 0043, the token is sent to the user’s electronic device.

receiving from the retailer electronic device a request to verify the unique token communicated from the mobile device in order to confirm the consumer's purchase of said goods or services; 
transmitting to the retailer electronic device information indicating whether the unique token is valid; and 

Para [0100]: “In addition, after act 285, at act 290 mobile device 140 may display the receipt received from purchase facilitating server 160, such that the user may show the receipt on a display of mobile device 140 to loss prevention personnel at the retail establishment store.” 

Para [0099]: “As discussed above, inventory server 180 may then store information contained in the receipt to be retrieved by loss prevention personnel at the physical retail establishment as the user exits the store.”

Thus, the user conveys receipt identifying information from their mobile device to the loss prevention device. The loss prevention device can in turn retrieve this receipt information from the server. This plainly gives the retailer electronic device information that shows whether the token (receipt and purchase confirmation code) are valid.

In addition the examiner further notes that para 0042 makes clear that the purchase confirmation code can be encoded in the receipt – which is communicated the user’s device where it is presented at exit.

“The purchase confirmation code may visibly appear on the receipt, or may be electronically encoded within the receipt in any suitable manner”

wherein the steps of receiving the first set of data, receiving the second set of data, transmitting a request for payment authorization, creating the data record, generating said unique token, transmitting said unique token, receiving a request to verify the unique token, and transmitting information indicating whether the unique token is valid are performed by the server.

As discussed above, all of those recited steps occur on the server side.

Re claim 9:
In Paradise et al., an electronic receipt is created. The various information listed would be conventional as part of a receipt.

Re claims 10 and 11:
The examiner notes that para 0042 makes clear that the purchase confirmation code can be encoded in the receipt – which is communicated the user’s device where it is presented at exit.
“The purchase confirmation code may visibly appear on the receipt, or may be electronically encoded within the receipt in any suitable manner”

A URL is a conventional and typical means of encoding retrievable data, and the ‘purchase confirmation code’ of Paradise et al. is a reference number by which the receipt record is retrieved.

Re claims 15-18: See discussions above. Paradise et al. generally addresses this. The loss prevention device can retrieve and store the receipt using the purchase confirmation code (a receipt/transaction identifier) and perform validation at the point of exit.

Re claims 19 and 20: See Para 0053 of Paradise et al., which describes the use of GPS to associate mobile devices with a particular store such that item lists can be linked in memory with a particular store.
Using GPS to determine that the user is inside a particular store (para 0053 of Paradise et al.) is equivalent to a geofence.

Re claim 21:
Paradise et al. teaches at para 0053,
“In some embodiments, the location of mobile device 140 may also be communicated to purchase facilitating server 160 by one or more cellular base stations and/or wireless network access points in the vicinity of mobile device 140, that are receiving a nearby communications signal from mobile device 140.”

Re claim 22: See discussion re claim 8, above.

Re claim 23: See discussion re claim 9, above.

Re claims 24 and 25: See discussions re claims 10 and 11, above.

Re claims 29, 30, 31, 32: See discussions above.

Re claims 34 and 37: Handling of coupons is not explicitly discussed by Paradise et al. However, the processing of coupons is old and conventional at point of sale. Coupons have barcodes which are scanned just like product barcodes and processed as part of the transaction.
In view of conventional practice of processing coupons, it would have been obvious to simply scan coupons in Paradise et al. at figure 4a, along with product codes, in order to include them as part of the transaction. This would simply be in conformance with conventional POS practices to incentivize purchases with coupons and then to honor and process those coupons.


Claims 14, 28, 33, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paradise  al. (US 8,396,758) in view of Lewis et al. (US 2012/0284130).
See discussions of the teaches of Paradise et al. with respect to claim 8, above.
Paradise et al. teaches in para 0042 that the purchase confirmation code can be encoded in the receipt – which is communicated the user’s device where it is presented at exit.
“The purchase confirmation code may visibly appear on the receipt, or may be electronically encoded within the receipt in any suitable manner”


Lacking in Paradise et al. is a showing that the receipt on the user device is presented to the loss prevention personnel as a barcode so that it can be optically scanned.

Lewis et al. teaches at figure 2, step 212 that a user can show a barcode representing their receipt at a store and this can then be done without the receipt code needed to be keyed in.

In view of Lewis et al.’s teachings it would have been obvious to employ display of the receipt code of Paradise et al. as a barcode so that the loss prevention personnel can rapidly scan it to retrieve the receipt without having to key in the receipt number. Paradise et al. already has the customer displaying the receipt code as they exit and the store personnel using this code to retrieve the receipt from the server. Doing this with by the customer displaying a barcode representing their receipt as Lewis et al. shows makes this process quicker. The optical code representing the transaction in Lewis et al. is read by a retail scanner. Optical scanners are widespread in retail, including at returns counters. 

The examiner adds that the above teaching of Lewis et al. dates to provisional 61/482,965 filed on May 5, 2011 and can be seen in figure 2 of that provisional application.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876